EXHIBIT 10.2

 

SPIN OUT AGREEMENT

 

THIS SPIN OUT AGREEMENT (the “Agreement”) is made this 4th day of January 2018,
by Greenfield Farms Food, Inc., a Nevada Corporation ("GRAS" or the “Seller”),
Carmela’s Pizzeria CO, Inc. and Ronald Heineman (the “Buyer”).

 

RECITALS:

 

WHEREAS, Seller, in October 2013, entered into an Asset Purchase Agreement with
COHP, LLC, (“COHP”) through which the Seller acquired certain of the assets and
liabilities of COHP including the operations of Carmela's Pizzeria through a
newly formed wholly-owned subsidiary Carmela's Pizzeria CO, Inc. (“Carmela’s”).

 

WHEREAS, Seller presently owns 100% of the issued and outstanding stock of
Carmela’s (the “Seller’s Assets”)

 

WHEREAS, Seller is a party to an Asset Purchase Agreement dated January 4, 2018,
by and between the Seller and Ngen Technologies USA Corp., Clifford Rhee and
Edward Carter (the “APA”). Terms and conditions of the APA include the Buyer
acquiring Carmela’s from the Seller in exchange for the Buyer assuming
$193,282.53 of Seller’s debt obligations (the “Debt Assignment”) to Carebourn
Capital, LP; (“Carebourn”) and

 

WHEREAS, Buyer desires to purchase Seller’s ownership in Carmela’s from Seller,
and assume the Debt Assignment, on the terms and subject to the conditions
specified in this Agreement; and

 

WHEREAS, Seller desires to sell and transfer their ownership in Carmela’s and
agrees to transfer the Debt Assignment on the terms and subject to the
conditions specified in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the covenants, promises and
agreements herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
agree as follows:

 

1. Purchased Assets and Assumption of Liabilities:

 



 

A. Purchased Assets. Subject to the provisions of this Agreement Buyer agrees to
purchase, and Seller agrees to sell, all Seller's rights, title and interest, in
and to Seller’s Assets and rights, including all inventory, equipment,
furniture, computers and other assets of Carmela’s;

 

 

 

 

B. Books and Records. All data, records, files, manuals, and other documentation
primarily or exclusively related to or necessary for the ownership, maintenance,
use and/or exploitation of Seller’s Assets.



 



  1

   



 



 

C. Assumed Liabilities. Seller and Carebourn shall transfer, assign and deliver
to Buyer the Debt Assignment. Buyer also is assuming all other liabilities of
Carmela’s. The Buyer is not responsible for any liabilities of Carmela’s as of
January 4, 2018 and forever thereafter.



 



2. Purchase Price.



 



 

A. The purchase price for the Seller’s Assets shall be the Debt Assignment and
the assumption of all liabilities of Carmela’s (the “Assumed Liabilities”):



 

3.

 

3.1 BUYER’S AND SELLER’S REPRESENTATIONS AND WARRANTIES. 

 

Buyer hereby represents and warrants to Seller that:

 

A. Capacity and Enforceability. Buyer has the legal capacity to execute and
deliver this Agreement and the documents to be executed and delivered by Buyer
at the Closing pursuant to the transactions contemplated hereby. This Agreement
and all such documents relating to the transactions contemplated hereunder
constitute valid and binding agreements of Buyer, enforceable in accordance with
their respective terms.

 

B. Compliance. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby by Buyer will result in the
breach of any term or provision of, or constitute a default under, or violate
any agreement, indenture, instrument, order, law or regulation to which Buyer is
a party, or by which Buyer is bound.

 

C. Liabilities. Following the Closing, Seller will have no other liability for
any debts, liabilities or obligations of Carmela’s.

 

3.2 SELLER’S REPRESENTATIONS AND WARRANTIES. 

 

Seller hereby represents and warrants to Buyer that:

 

A. Organization and Good Standing. Seller is a corporation duly incorporated,
validly existing, and in good standing under the laws of the State of Nevada.

 

B Authority and Enforceability. The execution and delivery of this Agreement and
the documents to be executed and delivered at the Closing pursuant to the
transactions contemplated hereby, and performance in accordance with the terms
hereof and thereof, have been duly authorized by Seller and all such documents
constitute valid and binding agreements of Seller enforceable in accordance with
their terms.

 



  2

   



 

4. Deliveries by Seller and Buyer.

 

A. Deliveries of the Sellers. The Sellers shall deliver to the Buyer at Closing:

 

(i) at the Closing, an executed copy of this Agreement;

 

(ii) a copy of the APA, stating that the Spin Out of Carmela’s is part of the

 

(iii) such other agreements, documents, certificates, and instruments reasonably
requested by the Buyer to be delivered to the Buyer at or prior to the Closing
in connection with the Sellers’ obligations under the terms of this Agreement.

 

B. Deliveries of the Buyers. At the Closing, the Buyer shall deliver to the
Sellers:

 

(i) an executed copy of this Agreement

 

(ii) c copy of the Debt Assignment

 

(iii) such other agreements, documents, certificates, and instruments reasonably
requested by the Seller to be delivered to the Seller at or prior to the Closing
in connection with the Buyers’ obligations under the terms of this Agreement.

 



5. Directors Resignation. Upon signing of this Agreement, Buyer will
simultaneously submit his letter of resignation from the Board of Directors of
the Seller.

 

 

6. Fees and Expenses. Each party hereto shall bear its expenses separately
incurred in connection with this Agreement and with the performance of its
obligations hereunder.

 

 

7. Publicity. The Buyer and Seller each agree that all news releases and other
announcements, whether oral or written, to be made with respect to the
transaction pursuant to this Agreement shall be approved to in writing by the
other party prior to dissemination thereof; provided, however, either party may
make any announcement required by applicable law so long as the party so
required notifies the other party in writing promptly upon learning of such
requirement and in good faith attempts to comply with this paragraph.

 

 

8. Notices. Any notice required or permitted by this Agreement shall be in
writing and effectively delivered for all purposes if delivered personally, by
overnight delivery service or by United States mail, certified mail, postage
prepaid, return receipt requested and:



 

If directed to Seller:

Greenfield Farms Food, Inc.

5430 LBJ Freeway, Suite 1200

Dallas, TX 75240

Attention: Edward Carter

Secretary

 

If directed to Buyer:

Carmela’s Pizzeria CO, Inc.

118 West 5th Street

Covington, KY 41101

Attention: Ronald Heineman

 



All notices shall be deemed delivered upon receipt.



 



  3

   



 



9. Survival. The representations, warranties and covenants contained herein
shall not survive the execution and delivery of this Agreement and Closing.

 

 

10. Amendment and Modification. This Agreement may be amended, modified or
supplemented only by written agreement of Buyer and Seller.

 

 

11. Severability. Any provision of this Agreement that shall be prohibited or
unenforceable shall be deemed ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

 

 

12. Entire Agreement. This Agreement, consisting of --5 pages in total, sets
forth all of the promises, covenants, agreements, conditions and undertakings
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements and undertakings,
inducements or conditions, express or implied, oral or written.

 

 

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada.

 

 

14. Counterparts. This Agreement may be executed in one or more counterparts all
of which when taken together constitute one and the same instruments. A signed
counterpart is as binding as an original.

 

 

15. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their successors and assigns.

 

 

16. Pending Litigation. The Buyer and Seller each acknowledge the pending
litigation filed from plaintiffs Luke Zouvas and Noho, Inc.



 



  4

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 



SELLER: 

 

BUYER:

 

Greenfield Farms Food, Inc.

  Ronald Heineman   

 

 

 

 

By:

/s/ Clifford Rhee   By: /s/ Ronald Heineman 

 

Clifford Rhee

 

 

Ronald Heineman 

 

 

Chairman and Interim Chief Financial Officer

   

Individually

 

 

     

 

 

 

CARMELA’S PIZZERIA CO, INC. 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald Heineman

 

 

 

 

 

Ronald Heineman

 

 

 

 

Title:

Chief Executive Officer

 



 

 



5 



 